DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed March 22, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 33 and 37 – 41 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
This rejection is WITHDRAWN in lights of the remarks filed March 22, 2021 indicating that all R1 must be identical when there are multiple occurrences of R1 2 all must also be identical, but there is only a single occurrence of R2 in each of Q1 and Q2 and as such, there is no claim language as to R2 being identical or different. Thus it appears this is a typographical error and that the remarks should have indicates that where there are multiple occurrences of either R1 or R3 in Q1 or Q2, each of those occurrences for each variable must be identical to one another. In light of these remarks and assuming that the references to R2 should be to R3, this rejection has been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, 33, 35 and 37 – 41 were rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2013/0167859) in view of Ichimura et al. (US .
Applicant traverses this rejection on the grounds that the resins of Ichimura are not in the same field of endeavor as Applicant’s keratin compositions and is not reasonably pertinent to the problem faced by the inventor as one would not look to an electronic references to develop a process for treating keratin fibers. As Ichimura is not analogous art, this reference cannot be relied upon for a prima facie case of obviousness.
These arguments are unpersuasive. Cosmetics and electronic are not the same fields of endeavor but the conclusory statements fail to establish that Ichimura is not reasonably pertinent to the claimed invention and therefore is analogous art. The knowledge and perspective of the person having ordinary skill in the art as to references that would have been consulted when faced with a problem must be considered when evaluating this aspect of analogous art. Photocrosslinkable polymers comprising polyvinyl alcohol groups are used not only in the cosmetic area as in the instant claims and Bui et al., but are also used in electronics as indicated in the instant specification and in Ichimura. Bui discloses that the highly hydrophilic nature of PVA-Sbq polymers has limited the use of such polymers in the cosmetic arts. Ichimura teaches modulation of the water resistance of the cured polymer products through the introduction of hydrophobic groups, a feature that would address a known issue of the highly hydrophilic nature of the polymers preventing wider use of such polymers in cosmetic formulations as in the instant claims and Bui et al. Therefore Ichimura et al. is reasonably pertinent to the problem faced and is analogous art.

Claims 32, 33, 35 and 37 – 41 were rejected under 35 U.S.C. 103 as being unpatentable over Bui ete al. and Ichimura et al. further in view of Wilson et al. (US 2006/0154187) and Yang et al. (Huadong Fangzhi Gonfxueyan Xuebao, 1986). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed September 21, 2020 and those set forth herein.
Applicant does not present any specific arguments regarding Wilson et al. or Yang et al. for the Examiner to address herein.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32, 33, 35 and 37 – 41 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 8,609,074 in view of Ichimura et al. (US 4,777,114) and optionally  Wilson et al. (US 2006/0154187) and Yang et al. (Huadong Fangzhi Gonfxueyan Xuebao, 1986). This .
Applicant briefly reiterates the arguments above that Ichimura cannot be relied upon to cure the deficiencies.
As discussed in greater detail above, Ichimura is reasonably pertinent and therefore qualifies as analogous art and can be used to remedy the deficiencies of the claims of US’074.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618